Title: From Thomas Jefferson to Enoch Edwards, 28 August 1801
From: Jefferson, Thomas
To: Edwards, Enoch


Dear Sir
Monticello Aug. 28. 1801.
I recieved yesterday your favor of the 20th. informing me that the carriage made for me is now ready to be delivered. I recieved at the same time from mr Barnes of Georgetown information that he was going on in a few days to Philadelphia. I have therefore this day written to him and committed to him the charge of recieving & forwarding it on to Washington, & of paying for it, he being my universal agent in money matters. I have so often had occasion to thank you for your attentions & trouble in this business that a repetition offers nothing new, altho’ it be just. under that conviction they are sincerely rendered.
You think our estimate of turnpike road may be deceptive. there was a mile of it at Washington finished, when I came away 30. feet wide, and compleatly well done. it was all gravel. &, made under some disadvantages, had cost under 1200. D. we expect on good grounds to do the residue for 1000. D. per mile. I saw nothing better done in England. in Massachusets they have done upwards of 100. miles. having no gravel, they use common stone broken into small pieces. the cost has been regularly 1000. D. per mile. accept the tender of my sincere esteem & respect.
Th: Jefferson
